Exhibit 10.1

EXPENSE ADVANCEMENT AGREEMENT

This EXPENSE ADVANCEMENT AGREEMENT (“Agreement”), is made this 16th day of
December 2011, between WINN-DIXIE STORES, INC., a Florida corporation (the
“Company”), and each individual who is a signatory hereto (each, an
“Indemnitee”).

WHEREAS, in connection with each Indemnitee’s service as a member of the Board
of Directors of the Company (the “Board”), the Company agrees with each
Indemnitee as follows:

1. Advancement of Expenses. In accordance with Section 7.6 of the amended and
restated articles of incorporation of the Company (the “Articles”) and
Section 13.6 of the amended and restated by-laws of the Company (the “By-Laws”),
the Company agrees that if any Indemnitee incurs any expenses in defending any
civil or criminal proceeding brought in connection with such Indemnitee’s
service on the Board, such expenses shall be paid by the Company, to the fullest
extent permitted by law, in advance of the final disposition of such proceeding
upon receipt of an undertaking by or on behalf of such Indemnitee to repay such
amount if he or she is ultimately found not to be entitled to indemnification by
the Company pursuant to the applicable provisions of the Articles and By-Laws.

2. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period each Indemnitee serves as a
member of the Board and shall continue thereafter so long as such Indemnitee
shall be or shall become subject to any civil or criminal proceeding by reason
of his or her status as a member of the Board, whether or not such Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

3. General Provisions.

3.1 This Agreement together with the Articles and By-Laws constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

3.2 The Company shall not seek from a court a “bar order” which would have the
effect of prohibiting or limiting the Indemnitee’s rights to receive advancement
of expenses under this Agreement.

3.3 The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision. If any provision
of this Agreement conflicts with any applicable law, such provision shall be
deemed modified, consistent with the aforementioned intent, to the extent
necessary to resolve such conflict.



--------------------------------------------------------------------------------

3.4 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement. This Agreement may also be executed and delivered by
facsimile or .pdf signature and in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

3.5 No supplement, modification, termination or amendment of this Agreement
shall be binding on any party hereto unless executed in writing by such party.

3.6 No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

3.7 This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida.

[Signatures Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WINN-DIXIE STORES, INC. By:  

/s/ Timothy L. Williams

  Name:   Timothy L. Williams   Title:   SVP, General Counsel and Corporate
Secretary

 

INDEMNITEES

/s/ Evelyn V. Follit

Evelyn V. Follit

/s/ Charles P. Garcia

Charles P. Garcia

/s/ Jeffrey C. Girard

Jeffrey C. Girard

/s/ Yvonne R. Jackson

Yvonne R. Jackson

/s/ Gregory P. Josefowicz

Gregory P. Josefowicz

/s/ Peter L. Lynch

Peter L. Lynch

/s/ James P. Olson

James P. Olson

/s/ Terry Peets

Terry Peets

/s/ Richard E. Rivera

Richard E. Rivera

[Signature Page to Expense Advance Agreement]